Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Harrigan et al. (US 2016/0084048) and Austin, Il et al. (US 2019/0292887), as discussed in the action dated 12/9/21.
The prior art of record fails to disclose, alone or in combination, the key features of “the upper end fitting disposed within the pre-wired loading tube houses a selective switch wherein the end fitting contains a portion to receive a modular detonator by electrically connecting it to a mating receptacle of a selective switch and affixing the modular detonator proximate to a detonating cord” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “the upper end fitting disposed within the pre-wired loading tube houses a selective switch wherein the end fitting contains a portion to receive a modular detonator by electrically connecting it to a mating receptacle of a selective switch and affixing the modular detonator proximate to a detonating cord” in combination with the other limitations currently presented in the combination of claim 10.
The prior art of record fails to disclose, alone or in combination, the key features of “inserting a detonator into a door incorporated into end fitting and closing the door into a recess of the end fitting such that the explosive end of the detonator is adjacent to the detonating cord in an side-by-side configuration; and pre-wiring the loading tube with insulated wire, wherein the wire is terminates at the selective switch in the second end fitting and the pressure bulkhead at the first end fitting” in combination with the other limitations currently presented in the combination of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676